Citation Nr: 1522564	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  14-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for a left hydrocele.

2.  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for a right hydrocele.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veterans served on active duty in the United States Army from November 1944 to April 1946.  He served in the European Theater of Operations with the Allied Occupational Forces in Western Europe.

This matter comes before the Board of Veteran's Appeals (Board), on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO), which denied the Veteran's application to reopen his previously denied claims of entitlement to service connection for a left and right hydrocele.

At an April 2015 videoconference hearing, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge.
  
This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  In April 2015, after the appeal was certified to the Board and the case was forwarded to the Board's custody, but prior to the promulgation of an appellate decision in the appeal, the Board received oral and written notification from the Veteran expressly requesting a withdrawal of his appeal of the issue of new and material evidence to reopen a claim of service connection for a left hydrocele.

2.  The RO denied the Veteran's original claim of entitlement to service connection for a right hydrocele in an unappealed and final August 1947 rating decision. 

3.  In unappealed and final rating decisions dated in January 2005 and August 2005, the RO denied the Veteran's application to reopen his previously denied and final claim of entitlement to service connection for a right hydrocele for failure to submit new and material evidence.

4.  Evidence received since the final August 2005 rating decision that denied the Veteran's application to reopen his claim for service connection for a right hydrocele includes clinical evidence showing a diagnosis of, and treatment for a recurrent right hydrocele that has been objectively linked to active military service, which is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.

5.  A chronic recurring right hydrocele had its onset during, or is otherwise attributable to active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of new and material evidence to reopen a claim of service connection for a left hydrocele have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a right hydrocele for a de novo review on the merits have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  A chronic recurring right hydrocele was incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for a left hydrocele.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).  

In the present case, this appeal with regard to the issue of new and material evidence to reopen a claim of service connection for a left hydrocele was certified and forwarded to the custody of the Board in October 2014.  Prior to promulgation of an appellate decision, at his April 2015 videoconference hearing before the undersigned Veterans Law Judge, the Veteran submitted oral and written statements in which he expressly requested to withdraw his appeal of the left hydrocele claim.  

The Board deems the above oral statements and written correspondence as being sufficient in its language and expressed intent to constitute a request from the appellant for a withdrawal of this specific matter on appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the issue of new and material evidence to reopen a claim of service connection for a left hydrocele and it is dismissed.  38 C.F.R. § 20.204 (2014).  

2.  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for a right hydrocele.

The claim of entitlement to service connection for a right hydrocele is being granted in full by the Board.  Any error related to VA's duties to notify and assist with regard to this issue, pursuant to the Veterans Claims Assistance Act of 2000, is thereby rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110  (West 2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2014).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. 3.304(d) (2014).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

As relevant, the Veteran's service treatment records show that on enlistment medical examination at entry into service in November 1944, he was noted to have residuals of a right herniorrhaphy with scar, which was not considered disabling.  The Board observes that no hydrocele was noted at the time of entry into service.  Thereafter, in August 1945 he was diagnosed with a chronic right hydrocele whose cause was undetermined.  Treatment notes in September 1945 show that he reported a history of right hydrocele for several years, beginning after his right herniorrhaphy at age 13, which had now become painful.  In September 1945, he underwent surgery for aspiration of fluid in his right hydrocele.  

The Veteran filed his original claim for service connection for a right hydrocele shortly after his separation from active duty.  His claim was denied in an August 1947 rating decision, which determined that it was a defect noted on physical examination on enlistment and corrected in service with surgery.  The Veteran was notified by VA of this adverse determination and his appellate rights in correspondence dated September 1947, but he did not file a timely appeal and the denial became final.

In September 2004, the Veteran filed an application to reopen his claim, inter alia, for service connection for a right hydrocele.  In rating decisions dated in January 2005 and August 2005, the RO denied the Veteran's application for failure to submit evidence that was new and material to his right hydrocele claim.  The Veteran was notified by VA of these adverse determinations and his appellate rights in correspondence dated August 2005, but he did not file a timely appeal and the denial became final.

In May 2012, the Veteran filed an application to reopen his claim, inter alia, for service connection for a right hydrocele.  Evidence submitted in support of his application to reopen included a private medical report dated in April 2012, which show treatment for bilateral hydrocele and that the treating physician, Lynn W. Conrad, M.D., had access to and had reviewed the Veteran's service treatment records.  Based on his review of the service treatment records and his examination of the Veteran, Dr. Conrad presented the following nexus opinion:

[The Veteran's] medical records page from [the] military [was] seen[.]  I agree with [the Veteran] that he has hydrocele on [the right side] and records from military [service] showed he had hydrocele then.
 
The Board finds that positive nexus opinion of Dr. Conrad is new and material to the Veteran's claim for service connection for a right hydrocele in that it is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.  The claim for VA compensation for a right hydrocele is accordingly reopened for a de novo review on the merits.  

Having reopened the claim, the Board finds that the Veteran's entrance examination in November 1944 does not demonstrate the presence of a right hydrocele, notwithstanding his subsequent report in service of having a right hydrocele since a herniorrhaphy at age 13.  He testified that any hydrocele problem he had prior to service had resolved.  The Board finds him to be both competent and credible to state such.  Accordingly, the presumption of soundness in this regard applies, as a right hydrocele was not present as a defect clinically noted on entry into service.  38 U.S.C.A. § 1111.  

Having conceded that a right hydrocele was not present prior to service entry, the clinical evidence clearly demonstrates that the Veteran was diagnosed with a chronic right hydrocele in service, which was surgically aspirated while on active duty.  Post-service medical records and the Veteran's credible oral testimony before the Board in April 2015 indicate that his right hydrocele is a chronic and recurrent condition.  The April 2012 opinion of Dr. Conrad has objectively linked it to active duty, based on her review of his service treatment records.  

The Board finds that the preponderance of the evidence is in support of the Veteran's claim for VA compensation for a right hydrocele or is, at the very least, in a state of relative equipoise.  As such, the benefit-of-the-doubt doctrine applies.  Service connection for a chronic recurrent right hydrocele is therefore granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)



ORDER

The appeal with regard to the issue of new and material evidence to reopen a claim of service connection for a left hydrocele is dismissed.

New and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for a right hydrocele; the claim is reopened for a de novo adjudication on the merits.

Service connection for a chronic recurrent right hydrocele is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


